Citation Nr: 0713046	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter.




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1977.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
August 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

In December 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Pittsburgh RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran died in September 2003 solely due to the 
effects of an acute massive arachnoid hemorrhage and ruptured 
aneurysm of the circle of willis.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of an in-service car accident 
including healed fractures of the spine, left femur, a right 
knee, right foot, and mandible.

3.  An acute massive arachnoid hemorrhage and ruptured 
aneurysm of the circle of willis were not incurred during 
service or until many years after discharge and are not 
otherwise etiologically related to service or the veteran's 
service-connected disabilities.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she should submit all pertinent evidence in her 
possession, by letter mailed in October 2005, subsequent to 
its initial adjudication of the claim.   Although the 
appellant has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's cause 
of death.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also contains an appropriate VA medical opinion 
and the originating agency has obtained the veteran's post-
service treatment records.  With respect to the veteran's 
service medical records, it appears that complete records are 
not associated with the claims folders.  The Board notes that 
the June 1977 report of the Naval Medical Board is of record 
as is a document requesting that the veteran's service 
medical records be forwarded to VA upon his separation from 
active duty service.  Therefore, the Board finds that 
remanding the case for additional records requests would 
serve no useful purpose and would only further delay the 
case.  Neither the appellant nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claim in 
August 2006.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the 
appellant's claim.


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a brain 
hemorrhage to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The certificate of death and autopsy report indicate that the 
veteran died in September 2003 as a result of an acute 
massive arachnoid hemorrhage and ruptured aneurysm of the 
circle of willis.  No other condition was identified as an 
immediate or contributory cause of death.   

At the time of the veteran's death, service connection was in 
effect for residuals of an in-service car accident including 
healed fractures of the spine, left femur, right knee, right 
foot, and mandible with a combined disability rating of 80 
percent.

There is no medical evidence suggesting that the veteran's 
arachnoid hemorrhage or ruptured aneurysm are etiologically 
related to service or his service-connected disabilities.  
The June 1977 report of the Naval Medical Board shows that 
the veteran was not diagnosed with any head trauma or 
conditions.  Similarly, VA treatment records show that the 
veteran has never reported a history of head pain or trauma 
in connection with his 1977 motor vehicle accident.  While 
the veteran did complain of headaches in December 1978, they 
were attributed to his involvement in a brawl previously that 
month.  The Board also notes that the veteran was seen in 
April 1996, almost twenty years following his separation from 
service, after experiencing a seizure eight days prior.  An 
electroencephalogram (EEG) was normal, and no diagnosis was 
rendered.  Finally, the record contains a July 2006 medical 
opinion from a VA physician who reviewed the claims folders 
and concluded that the veteran's brain aneurysm and death had 
no relationship to his military service or injuries incurred 
in his 1977 motor vehicle accident. 

The appellant contends that the veteran's death from an 
arachnoid hemorrhage and ruptured aneurysm was caused by his 
1977 in-service motor vehicle accident.  The Board recognizes 
the sincerity of her belief in the merits of the claim; 
however, laypersons, such as the appellant, are not qualified 
to render an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no medical evidence suggesting that the veteran's 
active duty service or service-connected disabilities played 
a material causal role in his death.  In light of the absence 
of any medical evidence supportive of the claim, the Board 
must conclude that the preponderance of the evidence is 
against the claim.  Accordingly, this appeal will be denied.  

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


